               Case 3:20-cr-02355-JAH Document 25 Filed 09/15/20 PageID.34 Page 1 of 4
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                           i
                                                                                                                     SEP 1 5 2020

                                         ::�=�
                                    UNITED STATES DISTRICT COURT
                                              RN                 T
                                                              DIS RIC:� :�: O::
                                                                                                A
                                                                                                               :::::� ;g�;f
                                                                                                                           1<
                                                                                                                                      :�;��t:J
               UNITED STATES OF
                          V.                                         (For Offenses Committed On or After November 1, 1987)
                                                                              G       T             CRIMIN


                 WAN JESUS FLORES (1)
                                                                        Case Number:         3:20-CR-02355-JAH

                                                                     Zainab Khan
                                                                     Defendant's Attorney
USM Number                       95745-298
□
THE DEFENDANT:
lZl pleaded guilty to count(s)         1 of the Superseding Information

0   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section / Nature of Offense                                                         Count
      21:952, 960 • Importation of Methamphetamine (Felony)                                         1




    The defendant is sentenced as provided in pages 2 through                     3         ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0
X Count(s)                remaining count                       is         dismissed on the motion of the United States.
IZ]    Assessment: $100.00 imposed


O JVTA Assessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lZl No fine                    □   Forfeiture pursuant to order filed                                            , included herein.
       I IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
        T
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                     Date oflmposition of Sentence
                                                                     September 14 2020


                                                                           . JOHN A. HOUSTO
                                                                         ITED STATES DISTRICT JUDGE
Case 3:20-cr-02355-JAH Document 25 Filed 09/15/20 PageID.35 Page 2 of 4
Case 3:20-cr-02355-JAH Document 25 Filed 09/15/20 PageID.36 Page 3 of 4
Case 3:20-cr-02355-JAH Document 25 Filed 09/15/20 PageID.37 Page 4 of 4
